FOIA Confidential Treatment Requested
Execution Version




Exhibit 10.8
CONFIDENTIAL SETTLEMENT AND MUTUAL RELEASE AGREEMENT
This CONFIDENTIAL SETTLEMENT AND MUTUAL RELEASE AGREEMENT (this “Agreement”) is
made as of December 12, 2017 (the “Effective Date”) by and among Toshiba
Corporation (“TSB”), Toshiba Memory Corporation (“TMC”), Western Digital
Corporation (“WD”), SanDisk LLC, SanDisk (Cayman) Limited (“SanDisk Cayman”),
SanDisk (Ireland) Limited (“SanDisk Ireland”), SanDisk Flash B.V. (“SanDisk
Flash,” and together with SanDisk LLC, SanDisk Cayman, and SanDisk Ireland,
“SanDisk”). TSB, TMC, WD, SanDisk LLC, SanDisk Cayman, SanDisk Ireland and
SanDisk Flash, shall each be referred to, individually, as a “Party” and,
collectively, as the “Parties.” Certain capitalized terms used herein are
defined herein and in Exhibit A of this Agreement.
RECITALS:
WHEREAS, between 2004 and 2011, TSB and SanDisk Corporation (which has since
become SanDisk LLC), SanDisk Cayman, SanDisk Ireland, and SanDisk Flash formed
the following three joint venture companies: Flash Partners, Ltd., (“FPL”),
Flash Alliance, Ltd., (“FAL”), and Flash Forward, Ltd., (“FFL” and together with
FPL and FAL, the “JVs”);
WHEREAS, TSB, SanDisk and the JVs, as applicable, entered into various
agreements (the “Existing Agreements”) set forth in Exhibit B hereto;
WHEREAS, TSB and TMC claim that, effective on or about April 1, 2017, TSB
transferred substantially all of the assets, rights and obligations of its
memory business (the “Memory Business”), and its JV Shares, to TMC (such
transfer is referenced herein as the “TMC Transfer”);
WHEREAS, TSB engaged in an auction process soliciting bids for a sale of all or
a part of TMC, which process ended on September 28, 2017 (the “Auction”);
WHEREAS, TSB and TMC claim that, on or about June 3, 2017, TMC transferred the
JV Shares which it had acquired via the TMC Transfer back to TSB (such transfer
is referenced herein as the “TSB Transfer”);
WHEREAS, WD and SanDisk claim that, on or about June 28, 2017, TSB and TMC (i)
restricted WD and certain of its Subsidiaries, including Western Digital
Technologies, Inc., (and its or their employees) from accessing facilities,
databases, and information relating to the JVs, and (ii) refused to ship
engineering wafers and samples to locations designated by SanDisk, including in
Milpitas, California (such restrictions, the “Access Restrictions”);
WHEREAS, on or about August 3, 2017, TMC decided and announced that it will
unilaterally invest in manufacturing equipment for the Fab 6 cleanroom at
Yokkaichi (the “Fab 6 Unilateral Investment”);
WHEREAS, on September 28, 2017, TSB entered into the Share Purchase Agreement
(the “SPA”) with K.K. Pangea (“Pangea”), a Japanese company that will be owned
as of the closing of the TMC Sale by certain members of the Bain Consortium, for
the sale of all of the shares of TMC, which sale is expected to be consummated
by March 31, 2018 (such sale, together with the other transactions contemplated
by and on the terms set forth in the SPA and related agreements and instruments,
the “TMC Sale”);



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
1

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




WHEREAS, following consummation of the TMC Sale, Pangea and TMC may merge (the
“TMC Merger”);
WHEREAS, SanDisk has objected to the TMC Transfer, the Auction, the TMC Sale,
and the Fab 6 Unilateral Investment;
WHEREAS, the Parties have commenced the litigation and arbitration proceedings
set forth on Exhibit C (together with any motion for a temporary restraining
order, preliminary injunction, or other form of injunctive relief, pending or
existing, between or among any of the parties to the cases identified in
Exhibit C, individually and collectively, the “Proceedings”);
WHEREAS, the Parties have agreed to settle the Proceedings; and
NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
contained herein and in the Transaction Documents (as defined below), and other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:
1.Withdrawal and Dismissal of the Proceedings. Within three (3) Business Days
after the Effective Date, each Party shall (a) withdraw and seek dismissal of
the Proceedings and all claims asserted therein and (b) cooperate in the
preparation and filing of appropriate pleadings in the forms attached as Exhibit
D to effectuate the withdrawal and dismissal of the Proceedings with prejudice
and without costs, with each Party to bear its own attorneys’ fees.
2.    Releases and Covenants Not to Sue.
2.1    WD and SanDisk Release. WD and SanDisk, in each case on behalf of itself
and its Affiliates, and its and their respective successors, predecessors,
assignees, officers, directors, shareholders, employees, representatives and
agents (the “WD Releasors”) each hereby releases and forever discharges each of
TSB, TMC, their respective Affiliates, and its and their respective successors,
assignees, predecessors, officers, directors, shareholders, employees,
representatives, attorneys and agents, but, in each case, excluding Bain
Capital, any Bain Consortium Member, any Auction Participant and any bank or
financial institution (the “TSB Releasees”), from all Claims (i) relating to,
arising out of, or in connection with the TMC Transfer, the TSB Transfer, the
Auction (including TSB’s and TMC’s disclosure of confidential information
regarding the Memory Business to bidders in the Auction, or their attorneys or
consortium partners, for due diligence purposes), acts, omissions, attempts, or
efforts to sell or dispose of any or all shares of or interest in TMC, the
Access Restrictions, the Fab 6 Unilateral Investment or the TMC Sale, (ii) that
were or could have been asserted in the Proceedings, and/or (iii) that were
asserted or threatened to be asserted in any of the correspondence set forth in
Schedule 2.1. WD and SanDisk, in each case on behalf of itself and the other WD
Releasors, covenants not to (and to cause its respective Affiliates, and its and
their respective successors, predecessors, assignees, officers, directors,
shareholders (in their capacity as such), employees, representatives and agents,
not to) sue or assert any Claims released in this Section 2.1 against the TSB
Releasees in any forum.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
2

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




2.2    Covenant Not To Sue.
(a)    Subject to Section 2.2(c), WD and SanDisk, in each case on behalf of
itself and the other WD Releasors, each covenants not to sue or assert any
Claims (whether known or unknown) in any forum against any Bain Consortium
Member, any Auction Participant, or any bank or other financial institution
relating to, arising out of, or in connection with (i) the TMC Transfer, the TSB
Transfer, the Auction (including any receipt of confidential information
regarding the Memory Business or the JV Shares for due diligence purposes
provided such receipt was covered by a confidentiality obligation), acts,
omissions, attempts, or efforts to acquire any or all shares of or interest in
TMC, or the TMC Sale, the Access Restrictions, or the Fab 6 Unilateral
Investment, and/or (ii) any Claims that were asserted or threatened to be
asserted in any correspondence regarding or relating to Toshiba, TMC or the
Memory Business, sent by or on behalf of WD, SanDisk, or any of their respective
Affiliates, in each case to the extent based on any activities, communications
or other matters occurring from January 1, 2017 to the Effective Date.
(b)    Subject to Section 2.2(c), WD and SanDisk, in each case on behalf of
itself and the other WD Releasors, each covenants not to sue or assert any
Claims (whether known or unknown) in any forum against any Bain Consortium
Member, any Auction Participant or any bank or other financial institution
relating to or arising out of or in connection with ordinary course activities
occurring after the Effective Date until the earlier of the closing of the TMC
Sale and the termination of the SPA and that are reasonable to effect any matter
within the scope of the consents set forth in Section 3, including without
limitation the TMC Sale; provided that, for the avoidance of doubt, the covenant
set forth in this Section 2.2(b) does not apply to Claims brought against a Bain
Consortium Member, any Auction Participant, or any bank or other financial
institution, for any acts, omissions, attempts, or efforts thereof, after the
Effective Date until the earlier of the closing of the TMC Sale and the
termination of the SPA, that constitutes or results in disclosure in breach of
an Existing Agreement, or misappropriation by any third party, including any
Bain Consortium Member, any Auction Participant or any bank or other financial
institution, of trade secrets or other non-public Intellectual Property owned or
rightfully possessed by SanDisk or its Affiliates. For the avoidance of doubt,
the covenant not to sue herein shall continue in effect after the closing of the
TMC Sale or the termination of the SPA but shall not apply with respect to any
acts, omissions, attempts, or efforts after the earlier of the closing of the
TMC Sale and the termination of the SPA.
(c)    Notwithstanding anything to the contrary herein, the preceding covenants
not to sue or assert shall not apply and shall be of no force and effect as to
any Bain Consortium Member, any Auction Participant or any bank or other
financial institution if such Bain Consortium Member, Auction Participant, or
bank or other financial institution (or any Person to whom such Bain Consortium
Member, Auction Participant, or bank or other financial institution has assigned
any of the following Claims) sues or asserts any Claim (whether known or
unknown) in any forum against any WD Releasor relating to, arising out of, or in
connection with (i) the TMC Transfer, the TSB Transfer, the Auction, the TMC
Sale, the Access Restrictions, or the Fab 6 Unilateral Investment and/or (ii)
any Claims that were asserted or threatened to be asserted in any correspondence
regarding or relating to Toshiba, TMC or the Memory Business, sent by or on
behalf of WD, SanDisk, or any of their respective Affiliates, in each case to
the



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
3

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




extent based on any activities, communications or other matters occurring prior
to the Effective Date, subject, however, to Section 2.2(f) of this Agreement.
(d)    WD and SanDisk, in each case on behalf of itself and the other WD
Releasors, shall each execute a mutual release in the form set forth in Exhibit
E (with no substantive changes) with any Bain Consortium Member or bank or other
financial institution that elects to enter into such mutual release by
delivering an executed counterpart not later than the forty-fifth (45th) day
after the Effective Date. Each such mutual release shall, upon execution in
full, supersede this Section 2.2 with respect to such Bain Consortium Member or
such bank or other financial institution, as the case may be.
(e)    Any Bain Consortium Member, Auction Participant or bank or other
financial institution referenced in Section 2.2 shall be a third party
beneficiary under this Agreement, but solely with respect to this Section 2.2
and not any other provision hereunder, and shall be entitled to enforce this
Section 2.2 in its entirety in accordance with its terms.
(f)    For the avoidance of doubt, none of the foregoing provisions of this
Section 2.2 shall apply with respect to any Claim brought to enforce the terms
of this Section 2.2.
2.3    TSB and TMC Release. TSB and TMC, in each case on behalf of itself and
its Affiliates, and its and their respective successors, predecessors,
assignees, officers, directors, shareholders, employees, representatives and
agents (the “TSB Releasors”) each hereby releases and forever discharges each of
WD, SanDisk, their respective Affiliates, and its and their respective
successors, assignees, predecessors, officers, directors, shareholders,
employees, representatives, attorneys and agents (the “WD Releasees”), from all
Claims (i) relating to, arising out of, or in connection with the TMC Transfer,
the TSB Transfer, the Auction, acts, omissions, attempts, or efforts to acquire
any or all shares of or interest in TMC, the Access Restrictions, the Fab 6
Unilateral Investment or the TMC Sale, (ii) that were or could have been
asserted in the Proceedings and/or (iii) that were asserted or threatened to be
asserted in any of the correspondence in Schedule 2.1. TSB and TMC, in each case
on behalf of itself and the other TSB Releasors, covenants not to (and to cause
its respective Affiliates, and its and their respective successors,
predecessors, assignees, officers, directors, shareholders (in their capacity as
such), employees, representatives and agents, not to) sue or assert any Claims
released in this Section 2.3 against the WD Releasees in any forum.
2.4    Concurrent Releases with Bain Capital. Concurrent with this Agreement, WD
and SanDisk, in each case on behalf of itself and the other WD Releasors, shall
each execute the Confidential Settlement and Mutual Release Agreement in the
form set forth in Exhibit F (the “Bain Settlement Agreement”) with Bain Capital
Private Equity, L.P.; BCPE Pangea Cayman, L.P.; BCPE Pangea Cayman2, Ltd.; Bain
Capital Fund XII, L.P.; Bain Capital Asia Fund III, L.P.; and Pangea (together,
“Bain Capital”), the execution of which shall be a condition precedent to the
effectiveness of this Agreement. Bain Capital shall be a third party beneficiary
under this Section 2.4 and shall be entitled to enforce this Section 2.4 in its
entirety in accordance with its terms.
2.5    Effect of Dismissals and Releases. The Parties intend that the
withdrawals and dismissals contemplated by Section 1, together with the releases
contemplated by Sections 2.1 and 2.3, will effect, without limitation, a
dismissal and release with prejudice of all Proceedings (including
counterclaims)



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
4

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




pending or threatened between any WD Releasor (as defined above) and any TSB
Releasee (as defined above), or between any TSB Releasor (as defined above) and
any WD Releasee (as defined above).
2.6    Waiver. Each of WD and SanDisk, on behalf of itself and the other WD
Releasors, and each of TSB and TMC, on behalf of itself and the other TSB
Releasors, hereby irrevocably and forever waives all rights it may have arising
under California Civil Code Section 1542, or any analogous requirement of Law,
with respect to the Proceedings and the releases set forth in Sections 2.1 and
2.3. In addition, each of WD and SanDisk, on behalf of itself and the other WD
Releasors, and each of TSB and TMC, on behalf of itself and the other TSB
Releasors, hereby confirm that they understand that Section 1542 provides that
the releases contemplated by Sections 2.1 and 2.3 are intended to and do operate
as full and final releases of all claims within the scope of the releases,
including all unknown, unsuspected, or unanticipated claims, rights, demands,
actions, obligations, liabilities, and causes of action of every kind and
character, and specifically and expressly waives and releases all rights under
the provisions of Section 1542 and any like or similar statute or common law
doctrine in any jurisdiction. Each of WD and SanDisk, on behalf of itself and
the other WD Releasors, and each of TSB and TMC, on behalf of itself and the
other TSB Releasors, hereby confirms that it understands that Section 1542
provides that:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Each Party acknowledges that it has been fully informed by its counsel
concerning the effect and import of this Agreement under California Civil Code
Section 1542 and other analogous requirements of Law. Each Party acknowledges
that the releases in Sections 2.1 and 2.3 are intended to include in their
respective effects, without limitation, claims which they do not know of or
suspect exist in their favor and that such releases extinguishes all claims
within the scope of the releases. The Parties acknowledge that they are aware
that they may hereafter discover facts in addition to or different from those
which they now know or believe to be true with respect to the releases set forth
in Sections 2.1 and 2.3, but that they intend to, and do hereby, fully, finally
and forever settle, release and discharge all Proceedings, and all Claims within
the scope of such releases, without regard to the subsequent discovery or
existence of different or additional facts.
2.7    No Admission. This Agreement is entered into in order to compromise and
settle disputed Claims, without any acquiescence, acknowledgement, or agreement
by any Party as to the merit of any Claims or defenses. Neither this Agreement
nor any part thereof shall be, or be used as, an admission by anyone, at any
time, for any purpose. In addition, without limitation or modification of the
provisions set forth in Sections 3.2(a) and 3.2(b) hereof, the inclusion in this
Agreement of any consent or approval, or of any requirement to provide consent
or approval, by any Party shall not be, or be used as, an admission by anyone
that any such consent or approval is required under any Existing Agreement or
otherwise.
2.8    Attorneys’ Fees and Costs. Each Party shall be responsible for its own
costs and attorneys’ fees, if any, in connection with this Agreement, including,
without limitation, in connection with preparing and filing the dismissals set
forth in Section 1.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
5

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




3.    Consents.
3.1    WD and SanDisk Consents.
(a)    Subject to Sections 3.2(a) and 3.2(b), WD and SanDisk each hereby
irrevocably consents to, and shall cause its Subsidiaries to irrevocably consent
to:
(i)    the Transfer of TSB’s JV Rights to TMC,
(ii)    for the avoidance of doubt and without imposing or implying any
additional obligations under any Existing Agreement or any Transaction Document,
any future issuances of Equity Interests in TSB, TMC or Pangea or any entity
Controlling TMC or Pangea, including in an initial public offering of TMC or
Pangea or such Controlling entity on a Qualified Exchange, and any subsequent
primary or secondary offering and secondary trading of such Equity Interests in
TSB, TMC or Pangea or such Controlling entity,
(iii)    any subsequent Change of Control of TMC or Pangea in accordance with
Section 3.7, including for purposes of Sections 4.1(a)(ix) and 9.1(a) of each
Operating Agreement and Section 5.1(b) of each Master Agreement,
(iv)    any Transfer of Equity Interests in TMC or Pangea (or any entity
Controlling TMC or Pangea) to any Person, including to members of the Bain
Consortium, by TSB or any subsequent transferee of such Equity Interests,
(v)    the TMC Sale,
(vi)    the TMC Merger,
(vii)    the assignment or Transfer to TMC by TSB (or any of its Affiliates) of
the Existing Agreements,
(viii)    the assignment or Transfer to TMC by TSB of any Intellectual Property
owned by TSB (whether solely or jointly) pursuant to any Existing Agreement or
the Undertaking and/or any rights and licenses under any Intellectual Property
set forth in any Existing Agreement or the Undertaking,
(ix)    notwithstanding anything in this Section 3.1 to the contrary, at any
time other than the Lien Restricted Period (as defined below), the granting of
any first priority Lien to a third party senior lender to secure indebtedness
covering or securing (a) any assets of TSB (other than JV Shares), (b) any
Equity Interests in or any assets of TMC or any of its Subsidiaries (other than
JV Shares), regardless of whether TMC or such Subsidiaries owns any JV Shares or
is a party to any Existing Agreement and (c) solely in connection with a pledge
of a material portion of those assets of TMC and its Subsidiaries that are not
Collaboration Assets, if any, the JV Shares; provided, that no such lender may
enforce any Lien securing such indebtedness that would result in a direct or
indirect Transfer of JV Shares unless, after giving effect to such enforcement
action, a single Person, together with such Person’s Subsidiaries, holds or owns
all Collaboration Assets held or owned by TMC and its Subsidiaries, as of



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
6

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




immediately prior to such enforcement; provided further, that no such Lien may
be granted on or with respect to JV Rights (other than the JV Shares (pursuant
to this Section 3.1(a)(ix)) held by TMC or its Subsidiaries) or the assets,
property or rights of the JVs, and
(x)    during the period beginning on the Effective Date and ending on the
earlier of (x) the termination of the SPA, (y) repayment or refinancing in full
of all Pangea Financing Arrangements, and (z) the termination of all Pangea
Financing Arrangements prior to any drawdown thereof (the “Lien Restricted
Period”), the granting of any first priority Lien to a third party senior lender
to secure indebtedness that is a Pangea Financing Arrangement covering or
securing (a) any Equity Interests in or assets of Pangea, TMC or any of their
respective Subsidiaries (in each case, other than the JV Shares), regardless of
whether Pangea, TMC or any of their respective Subsidiaries owns any JV Shares
or is a party to any Existing Agreement and (b) JV Shares held directly or
indirectly by TMC or its Subsidiaries; provided, that, in connection with the
TMC Sale, consent under this Section 3.1(a)(x)(b) shall not be deemed given
unless and until Bain Capital provides WD with written notice that it is
satisfied, in Bain Capital’s sole discretion, with the terms of the senior
financing being provided to finance the TMC Sale, and provided further, that no
such Lien may be granted on or with respect to JV Rights (other than the JV
Shares (pursuant to this Section 3.1(a)(x)) held by TMC or its Subsidiaries) or
the assets, property or rights of the JVs. Bain Capital shall be a third party
beneficiary under this Section 3.1(a)(x) and shall be entitled to enforce this
Section 3.1(a)(x) in its entirety in accordance with its terms.
(b)    For clarity, (i) subject to Sections 3.2(a) and 3.2(b), the consents set
forth in Section 3.1(a) satisfy any requirement to obtain the consent of SanDisk
or any of its Affiliates pursuant to any Existing Agreement with respect to the
matters set forth in Section 3.1(a) and (ii) the consents set forth in Section
3.1(a), subject to Sections 3.2(a) and 3.2(b), with respect to a Transfer or
issuance of Equity Interests in TMC, Pangea or any entity Controlling TMC or
Pangea shall include consent with respect to any resulting indirect Transfer of
TMC’s JV Rights.
3.2    Transfer Restrictions. Notwithstanding anything to the contrary in
Section 3.1(a), solely during the Initial Restricted Period and any Subsequent
Restricted Period, but not during any other period:
(a)    WD’s separate prior written consent shall be required for each of the
following unless and until there is a closing of a WD Competitor CoC:
(i)     any issuance or granting by TMC, Pangea or an Investment Vehicle of
Equity Interests in, or the power to direct the voting or Control of, TMC,
Pangea or any of their respective Subsidiaries, in either case to a Competitor,
other than (A) an issuance of passive Equity Interests (including limited
partnership economic rights) in an Investment Vehicle, or Equity Interests in
TMC or Pangea to **** with the proceeds of any such issuance ultimately being
used solely in the business or operations of TMC (following a bona fide good
faith determination by the board of directors of Pangea that such issuance helps
to satisfy TMC’s liquidity needs and is otherwise in the best interests of TMC
as compared to other sources of financing reasonably available to TMC or
Pangea); provided, that, after giving effect to any such issuance, **** does not
(y) hold or own, directly or indirectly, (other than through a passive
investment in an Investment Vehicle) Equity Interests in TMC or Pangea in excess
of an



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
7

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




amount equal to **** of, plus an amount equal to the **** of, the total Equity
Interests in TMC or Pangea on a fully diluted and as-converted basis or (z) hold
or own, directly or indirectly, or have the right to acquire, any voting or
Control rights in, TMC, Pangea or any of their respective Subsidiaries in excess
of an amount equal to **** of, plus an amount equal to the **** of, the total
voting rights in TMC or Pangea on an as-converted basis, (B) an issuance of
Equity Interests in TMC, Pangea or any Investment Vehicle or any of their
respective Subsidiaries to TSB or any of its wholly-owned Subsidiaries, in each
case, acting solely for its own account and not on behalf of, or for the account
of, any other Competitor, with the proceeds of any such issuance ultimately
being used solely in the business or operations of TMC; provided that none of
TSB nor its Affiliates has any agreement providing any Competitor with the right
to vote or acquire such Equity Interests; provided, further that, after giving
effect to any such issuance, TSB and its Affiliates collectively do not hold or
own, or have the right to acquire, Equity Interests or voting rights in TMC or
Pangea in an amount that would constitute, or result in, a Change of Control of
TMC, Pangea or any of their respective Subsidiaries or (C) following the third
(3rd) anniversary of the closing of the TMC Sale (in the case of the Initial
Restricted Period) or a Subsequent Bain Transaction (in the case of a Subsequent
Restricted Period), an issuance of Equity Interests in TMC or Pangea, to **** or
any of its Affiliates in amount up to ****, in the aggregate, of the total
Equity Interests in TMC or Pangea on a fully diluted and as-converted basis
solely in connection and simultaneous with a bona fide primary sale of Equity
Interests in TMC or Pangea to multiple purchasers in addition to **** or its
Affiliates, with the proceeds of any such issuance ultimately being used solely
in the business or operations of TMC (following a bona fide good faith
determination by the board of directors of Pangea that such issuance helps to
satisfy TMC’s liquidity needs and is otherwise in the best interests of TMC as
compared to other sources of financing reasonably available to TMC or Pangea);
(ii)    any repurchase of direct or indirect Equity Interests by TMC or Pangea,
or any recapitalization or similar transaction involving a member of the TMC
Group, to the extent that any such repurchase, recapitalization or similar
transaction, together with all previous repurchases, recapitalizations, or
similar transactions, would result in **** (y) holding or owning, directly or
indirectly, (other than through a passive investment in an Investment Vehicle)
Equity Interests in TMC, Pangea or any of their respective Subsidiaries, other
than Equity Interests in TMC or Pangea not in excess of an amount equal to ****
of, plus an amount equal to the **** of, the total Equity Interests in TMC or
Pangea on a fully diluted and as-converted basis or (z) holding or owning,
directly or indirectly, or having the right to acquire, any voting rights in TMC
or any of its Subsidiaries, other than voting rights in TMC or Pangea not in
excess of an amount equal to **** of, plus an amount equal to the **** of, the
total voting rights in TMC or Pangea on an as-converted basis, in each case,
unless **** holds or owns, directly or indirectly, or has the right to acquire,
voting rights or Equity Interests in TMC or Pangea in an amount in excess of
such threshold at the time of the repurchase, recapitalization or similar
transaction, in which case such transaction shall not be permitted unless it
does not result in any increase in the percentage of voting rights or Equity
Interests of **** and its Affiliates collectively in TMC or Pangea, as
applicable; or
(iii)    any Transfer by TSB, Bain Capital or any of their respective
Affiliates, or any consent by TSB, Bain Capital or any of their respective
Affiliates, to the Transfer (whether by amendment, waiver, consent, modification
or other action, with respect to or under the Pangea



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
8

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




Shareholders Agreement (or any shareholder agreement in respect of a Subsequent
Bain Transaction), the governance documents of any Bain Capital entity, or
otherwise), by any other Person of, any Equity Interests or voting rights in
TMC, Pangea or any of their respective Subsidiaries to a Competitor, other than
(A) a Transfer by Bain Capital of Equity Interests or voting rights in Pangea or
TMC to **** only to the extent such Transfer is made simultaneously with (1) a
bona fide primary sale of securities by TMC or Pangea to **** permitted under
Section 3.2(a)(i), as determined by the board of directors of Pangea in good
faith, or (2) the initial public offering of TMC, Pangea or any entity
Controlling TMC or Pangea; provided that (y) in no event may Bain Capital
Transfer to **** pursuant to this Section 3.2(a)(iii) Equity Interests or voting
rights that exceed **** of the Equity Interests or voting rights in TMC or
Pangea, as applicable, in the aggregate (taken together with all Transfers by
Bain Capital to ****); and (z) after giving effect to any such primary sale and
Transfer, **** does not (1) hold or own, directly or indirectly, (other than
through a passive investment in an Investment Vehicle) Equity Interests in TMC
or Pangea in excess of an amount equal to **** (in the case of a Transfer to
**** pursuant to Section 3.2(a)(iii)(A)(1)) of, and **** (in the case of a
Transfer to **** pursuant to Section 3.2(a)(iii)(A)(2)) of, in either case, plus
an amount equal to the **** of, the total Equity Interests in TMC or Pangea on a
fully diluted and as-converted basis or (2) hold or own, directly or indirectly,
or have the right to acquire, any voting or Control rights in TMC or any of its
Subsidiaries in excess of an amount equal to **** of, plus an amount equal to
the **** of, the total voting rights in TMC or Pangea on an as-converted basis;
and (B) following the third (3rd) anniversary of the closing of the TMC Sale (in
the case of the Initial Restricted Period) or a Subsequent Bain Transaction (in
the case of the Subsequent Restricted Period), a Transfer of Equity Interests or
voting rights in Pangea, TMC, or any entity Controlling TMC or Pangea by Bain
Capital to **** or any of its Affiliates in an amount up to the ****, in the
aggregate, of the total Equity Interests in TMC or Pangea on a fully diluted and
as converted basis; or
(iv)    a transaction constituting a Change of Control of TMC, Pangea or any of
their respective Subsidiaries that results in Control of TMC, Pangea or any of
their Subsidiaries by a Competitor.
(b)    (i)     Notwithstanding anything herein to the contrary, in no event
shall the Parties permit (A) any of ****, **** or **** to own or hold, or have
the right to acquire, any Equity Interests or voting rights in TMC if any of
****, **** or **** own or hold, or have the right to acquire, any Equity
Interests or voting rights in Pangea and (B) any of ****, **** or **** be
permitted to own or hold, or have the right to acquire, any Equity Interests or
voting rights in Pangea if any of ****, **** or **** own or hold, or have the
right to acquire, any Equity Interests or voting rights in TMC.
(ii)    As a condition to any Transfer or issuance of Equity Interests or voting
rights in TMC, Pangea or an Investment Vehicle, the transferor (or issuer)
shall, and TMC shall cause any Subsidiary that is a transferor or issuer to,
cause any Transferee to enter into an agreement with TMC or Pangea, as
applicable, that requires such Transferee, subject to the other provisions of
Section 3.1, to comply with the restrictions on Transfer set forth herein, and
other provisions provided in Sections 3.2(a) and 3.2(b) (the “Transfer
Restrictions”), which agreement shall provide that WD and SanDisk are intended
third-party beneficiaries of the Transferee’s obligation to abide by the
Transfer Restrictions with direct rights of enforcement against such Transferee,
provided that after the Transferee enters into an agreement with TMC to accede
to the Transfer Restrictions, the transferring shareholder will not have any



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
9

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




obligation or liability relating to, arising out of, or in connection with a
Transferee’s failure to comply with the Transfer Restrictions and TMC or Pangea,
as applicable, shall provide WD a copy of such agreement upon execution thereof.
(c)    For purposes of Section 3.2, any reference to a “Subsidiary” shall only
include a Subsidiary that, directly or indirectly, holds, owns or Controls JV
Rights.
(d)    Upon the consummation of an initial public offering of TMC or Pangea or
any entity Controlling TMC or Pangea or, if required by the applicable Qualified
Exchange, not more than thirty (30) days prior to the anticipated consummation
of such initial public offering on a Qualified Exchange, the Parties agree that
the terms of this Section 3.2 will be deemed amended to the limited extent
necessary for the issuer to comply with the listing requirements imposed by such
Qualified Exchange on such issuer and in a manner that preserves the Transfer
Restrictions hereunder to the maximum extent permissible; provided, that if an
initial public offering is not consummated within forty five (45) days following
the date on which the Transfer Restrictions were deemed modified, the Transfer
Restrictions shall be deemed reinstated retroactively to the date of such deemed
modification.
(e)    Notwithstanding anything to the contrary set forth in this Agreement, the
restrictions set forth in this Section 3.2 shall have no force or effect
following the termination of the SPA; provided, however, that if a Subsequent
Bain Transaction is consummated, the restrictions set forth in this Section 3.2
shall apply during the Subsequent Restricted Period applicable to such
Subsequent Bain Transaction.
3.3    TSB and TMC Consents. TSB and TMC each hereby irrevocably consents to,
and shall cause its Subsidiaries to irrevocably consent to:
(a)    the granting of any first priority Lien to a third party senior lender to
secure indebtedness covering or securing (i) any assets of WD (other than the JV
Shares), (ii) any Equity Interests in or any assets of any of its Subsidiaries
(other than the JV Shares), regardless of whether WD or such Subsidiaries owns
any JV Shares or is a party to any Existing Agreement and (iii) solely in
connection with a pledge of a material portion of those assets of WD and its
Subsidiaries that are not Collaboration Assets, if any, the JV Shares; provided,
that no such lender may enforce any Lien securing such indebtedness that would
result in a direct or indirect Transfer of JV Shares unless, after giving effect
to such enforcement action, a single Person, together with such Person’s
Subsidiaries, holds or owns all Collaboration Assets held or owned by WD and its
Subsidiaries, as of immediately prior to such enforcement; provided further,
that no such Lien may be granted on or with respect to JV Rights (other than the
JV Shares (pursuant to this Section 3.3(a)) held by WD or its Subsidiaries) or
the assets, property or rights of the JVs; and
(b)    for the avoidance of doubt and without imposing or implying any
additional obligations under any Existing Agreement or any Transaction Document,
any issuance of Equity Interests in WD or an entity Controlling WD and any
primary or secondary offering or trading of such Equity Interests.
3.4    Immediate Effectiveness. Concurrent with the execution of this Agreement,
the applicable Parties will execute or cause to be executed the Y6 Facility
Agreement in the form of Exhibit G (the “Y6 Facility Agreement”), the FAL
Commitment and Extension Agreement in the form of Exhibit H (the “FAL



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
10

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




Extension”), the FFL Commitment and Extension Agreement in the form of Exhibit I
(the “FFL Extension”), the Amendment to FPL Commitment and Extension Agreement
in the form of Exhibit J (the “FPL Extension Amendment”), the Parent Guarantee
and Undertaking as to Collaboration in the form of Exhibit K (the
“Undertaking”), the Termination Agreement in the form of Exhibit L (the
“Termination Agreement”), the Patent Cross License Agreement between WD and TMC
in the form of Exhibit M (“****”), the Patent Cross License Agreement between WD
and TSB in the form of Exhibit N (“****”), the Amended and Restated Joint Memory
Development Yokkaichi Agreement in the form of Exhibit O (the “Amended JMDY
Agreement”) and the Y6 Mutual Contribution and Environmental Indemnification
Agreement in the form of Exhibit P (the “Y6 MCEIA”, and together with the Y6
Facility Agreement, the FAL Extension, the FFL Extension, the FPL Extension
Amendment, the Undertaking, the Termination Agreement, **** and the Amended JMDY
Agreement, the “Transaction Documents”), and the Transaction Documents shall
each become effective immediately upon such execution.
3.5    Termination of FFL Transition Agreement. The Transition Agreement, by and
among TMC, on one side, and SanDisk Flash and SanDisk LLC, on the other side,
dated as of July 13, 2010, is hereby terminated in its entirety without any
liability, obligation, cost or expense owing to either party and shall be of no
further force or effect.
3.6    Effect of Transfer. Except as otherwise set forth in this Agreement, the
conditions for Transfer, admission and/or withdrawal, to the extent applicable,
set out in any Existing Agreement, including for the avoidance of doubt, Article
9 and Section 4.1(a)(ix) of the applicable JV’s Operating Agreement and Section
5.1(b) of the applicable JV’s Master Agreement, shall continue to apply.
3.7    Change of Control.
(a)    The Parties acknowledge and agree, that notwithstanding anything to the
contrary in this Agreement or the Existing Agreements, from and after the date
hereof, for purposes of Sections 4.1(a)(ix) and 9.1(a) of each Operating
Agreement and Section 5.1(b) of each Master Agreement, a “Change of Control” for
which consent is not required shall be deemed to refer only to a Change of
Control of any Memory Business Owner.
(b)    WD and each of its Subsidiaries may Transfer without consent any
Collaboration Assets or Collaboration Liabilities of WD or any of its
Subsidiaries (other than **** and the Undertaking) to WD or one or more of WD’s
wholly-owned Subsidiaries; provided, that WD shall provide TMC with reasonable
prior notice of any such Transfer by WD or any such Subsidiaries.
(c)    TMC and each of their respective Subsidiaries may Transfer without
consent any Collaboration Assets or Collaboration Liabilities of TMC or any of
its Subsidiaries (other than ****) to TMC or one or more of TMC’s wholly-owned
Subsidiaries; provided, that TMC shall provide WD with reasonable prior notice
of any such Transfer by TMC or any such Subsidiaries.
(d)    A Memory Business Owner and each of its Subsidiaries may Transfer without
consent any Collaboration Assets or Collaboration Liabilities of such Memory
Business Owner or any of its Subsidiaries (other than ****) to such Memory
Business Owner or one or more of such Memory Business Owner’s wholly-owned
Subsidiaries; provided, that such Memory Business Owner shall provide the other



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
11

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




Memory Business Owner with reasonable prior notice of any such Transfer by such
Memory Business Owner or any such Subsidiaries.
(e)    Subject to Sections 3.1 and 3.3, notwithstanding anything in this
Agreement or any Collaboration Agreement to the contrary:
(i)    no Collaboration Assets of any Person or its Affiliates may be sold,
disposed of or otherwise transferred, by any means, to any unaffiliated third
party, unless all Collaboration Assets (which need not include **** and the
Undertaking, but subject to Section 3.7(f) with respect to ****) of such Person
and its Affiliates are sold, disposed of or otherwise transferred to a Person
pursuant to a Change of Control permitted by Section 3.7(a); provided, that the
foregoing shall not limit any Person’s right to sell, dispose of or otherwise
transfer any assets (other than its JV Rights and Collaboration Agreements), in
the ordinary course of business consistent with past practice, so long as such
Person and its Affiliates remain able to satisfy and discharge such Person’s and
its Affiliates’ Collaboration Liabilities;
(ii)    a Person that acquires Control of a Memory Business Owner (a “Memory
Business Acquiror”) shall not itself have any rights or obligations under any
Collaboration Agreement to which such Memory Business Owner or any of its
Subsidiaries is a party unless (A) such Memory Business Owner is a wholly-owned
Subsidiary of such Memory Business Acquiror, (B) such Memory Business Acquiror
has agreed in writing to be bound to the terms of both (1) this Section 3.7 for
the benefit of all counterparties to such Collaboration Agreements and (2)
Sections 2.2 and 3.6 of the Undertaking for the benefit of all counterparties to
the Undertaking (notwithstanding any termination of the Undertaking due to such
acquisition of Control, for the period during which such Sections shall remain
in effect in accordance with the term thereof, notwithstanding such
termination), and (C) either (1) such Collaboration Agreement is assigned to and
assumed by such Memory Business Acquiror in accordance with such Collaboration
Agreement’s terms or as otherwise agreed by the counterparty(ies) to such
Collaboration Agreement or (2) such Memory Business Acquiror has agreed with the
counterparty(ies) to such Collaboration Agreement to an undertaking or other
arrangement governing such Memory Business Acquiror’s participation in such
Collaboration Agreement; and
(iii)    no Person shall be required to give notice hereunder in connection with
the transfer or termination of any employee of such Person.
(f)    **** shall be assigned to a Memory Business Owner upon and effective as
of the closing of a Change of Control of such Memory Business Owner in
accordance with Section 3.7(a).
(g)    From and after the Effective Date, TSB will not Transfer any of its
Collaboration Assets except: (i) for the actions described in Section 4.1, (ii)
for direct Transfers of its Collaboration Assets as permitted by Sections
3.1(a)(i), 3.1(a)(vii), or 3.1(a)(viii), (iii) for indirect Transfers of its
Collaboration Assets as permitted by Sections 3.1(a)(ii), 3.1(a)(iii),
3.1(a)(iv), or 3.1(a)(v) (to the extent TMC is a Memory Business Owner in the
case of Section 3.1(a)(v)), (iv) for the granting of any Lien by TSB as
permitted by Sections 3.1(a)(ix) or 3.1(a)(x), (v) as permitted by Section 3.7,
and (vi) for any Transfer of assets (other than JV Rights and Collaboration
Agreements) made in the ordinary course of business, consistent with past
practice.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
12

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




(h)    TMC represents and warrants to WD that, as of the completion of the
actions described in Section 4.1 hereof, and as of immediately following the
closing of the TMC Sale, TMC, or a wholly-owned Subsidiary of TMC, will (i) hold
or own all Collaboration Assets that, prior to the completion of such actions,
or, immediately prior to the closing of the TMC Sale, were held or owned by TSB
and its Affiliates and (ii) be a Memory Business Owner.
(i)    The Parties agree that, other than as expressly set forth in subsections
(b), (c) and (d) of this Section 3.7, nothing in subsections (b), (c) and (d) of
this Section 3.7 shall eliminate, alter or limit in any way (i) the Transfer
Restrictions or (ii) any of the obligations under the Existing Agreements or
Transaction Documents to obtain consent prior to making any Transfers.
(j)    For purposes of clarity and the avoidance of doubt, and without limiting
any portion of the other subsections of this Section 3.7, the Parties hereby
agree (i) that each party to the Master Agreement of a JV, the Operating
Agreement of a JV, the New Y2 Facility Agreement and the Y6 Facility Agreement,
must at all times be an Affiliate of a party or parties that owns Equity
Interests of each JV; and (ii) no JV Shares of a JV may be owned by any party
that is not a party to the Operating Agreement and Master Agreement pertaining
to such JV; provided, that (x) each party to any Operating Agreement may assign
such Operating Agreement to a wholly-owned Subsidiary of a Memory Business Owner
that Controls such party so long as such party also assigns all its JV Shares in
the applicable JV to such wholly-owned Subsidiary and (y) in connection with the
actions permitted by this Section 3.7, upon the request of any party to any
Master Agreement, the other party(ies) to such Master Agreement shall consent to
the joinder as a party to such Master Agreement (with all the same rights and
obligations of the requesting party) of a wholly-owned Subsidiary of such
requesting party to which such requesting party assigns its JV Shares in the JV
to which such Master Agreement pertains; and provided, further, that giving
effect to the foregoing assignments and joinders, neither Memory Business Owner
shall have more than two parties to any given Master Agreement (whether as a
party itself or through its Subsidiary).
4.    Further Assurances.
4.1    JV Share Transfers.
(a)    TSB and TMC covenant to WD and SanDisk that, within thirty (30) days
after the Effective Date, TSB will have completed the (i) transfer to TMC of all
of TSB’s right, title and interest in, to and under the JV Shares and (ii)
assignment of all of TSB’s right, title and interest in, to and under the
Existing Agreements to TMC and the assumption by TMC of all of TSB’s obligations
and liabilities under the Existing Agreements.
(b)    Each of TSB, TMC, WD and SanDisk shall, and shall cause its Subsidiaries
and the JVs to, cooperate with each Party (and its Subsidiaries and the JVs),
take such further actions, execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and obtain such
further approvals and grant or obtain such further consents, as may be
reasonably required or requested by any Party, whether pursuant to the Existing
Agreements, the JV Articles of Incorporation, or applicable Law, to effectuate
any matter within the scope and to the extent of the consents set forth in
Section 3, including the transfer of TSB’s JV Rights to TMC.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
13

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




4.2    Acknowledgement. Notwithstanding anything to the contrary in any
Collaboration Agreement (including Section 9.1(a) of each Operating Agreement),
except to the extent such Collaboration Agreement by express reference to this
Section 4.2 expressly provides otherwise, but subject to the terms of the
Undertaking, the Parties acknowledge and agree that:
(a)    once TMC is no longer a Subsidiary of TSB, TSB and its Subsidiaries
(other than TMC and its Subsidiaries) shall no longer be responsible for any
obligations under any Collaboration Agreement to which TMC (or a directly or
indirectly wholly owned Subsidiary of TMC) is a party; provided, however: (i)
the foregoing shall not relieve TSB and its Subsidiaries from any liability for
any breach of any agreement prior to the time at which TMC ceases to be a
Subsidiary of TSB and (ii) TSB and its Subsidiaries shall remain bound by any
obligations of TMC or any of its Subsidiaries under the Collaboration Agreements
to protect and maintain the confidentiality of confidential information;
(b)    once a WD Memory Business Owner is no longer a Subsidiary of WD as a
result of a Change of Control permitted under Section 3.7(a), WD and its
Subsidiaries (other than such WD Memory Business Owner and its Subsidiaries)
shall no longer be responsible for any obligations under any Collaboration
Agreement which such WD Memory Business Owner (or a directly or indirectly
wholly owned Subsidiary of such WD Memory Business Owner) is a party; provided,
however: (i) the foregoing shall not relieve WD and its Subsidiaries from any
liability for any breach of any agreement prior to such Change of Control and
(ii) WD and its Subsidiaries shall remain bound by any obligations of such WD
Memory Business Owner or any of its Subsidiaries under the Collaboration
Agreements to protect and maintain the confidentiality of confidential
information;
(c)    once a TMC Memory Business Owner is no longer a Subsidiary of TMC as a
result of a Change of Control permitted under Section 3.7(a), TMC and its
Subsidiaries (other than such Memory Business Owner and its Subsidiaries) shall
no longer be responsible for any obligations under any Collaboration Agreement
to which such TMC Memory Business Owner (or a directly or indirectly wholly
owned Subsidiary of such TMC Memory Business Owner) is a party; provided,
however: (i) the foregoing shall not relieve TMC and its Subsidiaries from any
liability for any breach of any agreement prior to such Change of Control and
(ii) TMC and its Subsidiaries shall remain bound by any obligations of such TMC
Memory Business Owner or any of its Subsidiaries under the Collaboration
Agreements to protect and maintain the confidentiality of confidential
information; and
(d)    once a Memory Business Owner is no longer a Subsidiary of a Person that,
immediately prior to a Change of Control permitted under Section 3.7(a),
Controlled such Memory Business Owner, such previously Controlling Person and
its Subsidiaries (other than such Memory Business Owner and its Subsidiaries)
shall no longer be responsible for any obligations under any Collaboration
Agreement to which such Memory Business Owner (or a directly or indirectly
wholly-owned Subsidiary of such Memory Business Owner) is a party; provided,
however: (i) the foregoing shall not relieve any such previously Controlling
Person and its Subsidiaries from any liability for any breach of any agreement
occurring prior to such Change of Control and (ii) such previously Controlling
Person and its Subsidiaries will remain bound by any obligations of such Memory
Business Owner or any of its Subsidiaries under the Collaboration Agreements to
protect and maintain the confidentiality of confidential information.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
14

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




5.    End of Access Restrictions. Commencing on the execution of the
Undertaking, TSB and TMC shall cease the Access Restrictions. TSB and TMC each
hereby acknowledges that upon the execution of the Undertaking, Section 1.8 of
the Undertaking shall apply with respect to access by WD and its Subsidiaries
(and its and their employees) to certain facilities, databases and information
to which TMC restricted access by implementing the Access Restrictions. TSB and
TMC each agrees to abide by Section 1.8 of the Undertaking from the execution of
the Undertaking.
6.    Representations and Warranties. Each Party represents and warrants to the
other Parties that, as of the Effective Date:
6.1    Organization and Standing. It is duly organized and validly existing and
in good standing under the Laws of the jurisdiction in which it is organized.
6.2    Authority; Enforceability. It has the requisite power and authority to
enter into this Agreement and to perform its obligations hereunder. All
proceedings required to be taken by it to authorize the execution, delivery and
performance of this Agreement have been properly taken. This Agreement has been
duly and validly executed and delivered by it and constitutes a valid and
binding obligation of it, enforceable against it in accordance with its terms
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting the enforcement of creditors’ rights
generally or the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at law or in equity).
6.3    No Conflict. The execution, delivery and performance of this Agreement by
it do not and will not (a) breach, violate or conflict with any provision of its
charter documents as amended to date or (b) conflict with or violate any Law
applicable to it.
6.4    No Assigned Claims. It has not assigned to any third party any Claim that
is otherwise within the scope of the release it is giving under this Agreement.
7.    Confidentiality.
7.1    Confidentiality of Agreement. No Party shall, or shall permit any of its
Affiliates to, without the prior written consent of the other Parties, issue any
public statement, release, announcement or other document, or otherwise publicly
disclose or file, all or any part of this Agreement or any description or terms
or conditions hereof, except as may be required by applicable Law, including as
required to be disclosed by applicable securities or other Laws, provided, that
notwithstanding anything herein to the contrary, the Party required to make a
disclosure shall, prior to any such disclosure required by the U.S. Securities
and Exchange Commission or the Financial Services Authority of Japan, provide
the other Parties with notice which includes a copy of the proposed disclosure
and consider in good faith such other Parties’ timely input with respect to such
disclosure, and, in the case of disclosures or filings required pursuant to Laws
other than the Laws and regulations of the U.S. Securities and Exchange
Commission or Financial Services Authority of Japan, the Party required to make
the applicable disclosure or filing shall cooperate with the other Parties, to
the fullest extent practicable under applicable Law, in obtaining any
confidential treatment for such disclosure or filing requested by the other
Parties prior to making such disclosure or filing, to the extent practicable.
Each Party shall use its commercially reasonable efforts to



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
15

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




grant or deny any consent required under this Section 7 with respect to the
Laws, other than the Laws and regulations of the U.S. Securities and Exchange
Commission and the Financial Services Authority of Japan, within five (5)
Business Days of receipt of written request by any other Party; provided,
however, that a Party’s failure to respond within said time period shall not be
deemed to constitute such Party’s consent.
7.2    Public Announcements. Subject to Section 7.1, the contents and timing of
the initial public announcement regarding this Agreement and/or the subject
matter hereof shall be mutually agreed between the Parties prior to the public
release of such announcement, and any further public announcements, by or on
behalf of a Party shall not be inconsistent with public announcements previously
agreed upon by the Parties; provided, however, notwithstanding the foregoing,
each Party will be allowed to respond publicly to third party inquiries
regarding this Agreement and the subject matter hereof in a manner consistent
with any public filings pursuant to Section 7.1 made by such Party. Nothing in
this Section 7.2 shall be construed as restricting any Party’s confidential
communications with third parties (including Governmental Authorities or
regulators), and in no event shall any Party have any liability or obligation to
any other Party with respect thereto.
8.    Additional Commitments and Representations.
8.1    Disclosure of **** and **** Arrangements. Except for true, correct and
complete copies of contracts disclosed to WD prior to the date hereof, there are
no other contracts, whether written or oral, in effect or contemplated, as of
the date hereof, to be in effect between TSB, TMC, or any of their Affiliates as
of the date hereof, on the one hand and **** or **** on the other hand, relating
to the ownership, voting, Transfer or Control of Equity Interests in any member
of the TMC Group.
8.2    Pangea Shareholders Agreement. TSB has disclosed to WD a true, correct
and complete copy of the term sheet for the Pangea Shareholders Agreement. From
the closing of the TMC Sale or Subsequent Bain Transaction until the earlier of
(a) **** following the closing of the TMC Sale or Subsequent Bain Transaction
and (b) an initial public offering of TMC or Pangea or any entity Controlling
TMC or Pangea, TSB shall cause a shareholders’ agreement to be executed by all
holders of Equity Interests in TMC or a Person of whom TMC is a wholly-owned
Subsidiary which shall be effective as of the closing of the TMC Sale or a
Subsequent Bain Transaction, and which shall contain a prohibition on Transfer
of Equity Interests in TMC or a Person of whom TMC is a wholly-owned Subsidiary
by any holder thereof, which prohibition shall require the approval of both of
TSB (for so long as TSB holds at least **** of the Equity Interests or voting
rights in Pangea) and Bain Capital to amend, waive, modify, or grant any consent
with respect thereto.
8.3    ****
9.    Term and Termination.
9.1    Term. This Agreement shall be effective as of the Effective Date and
shall remain in full force and effect until terminated by written agreement of
all of the Parties.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
16

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




9.2    Survival. Sections 1, 2, 3, 4, 7, 9.2, 10 shall survive any expiration or
termination of this Agreement.
10.    Miscellaneous.
10.1    Entire Agreement. This Agreement, together with the exhibit(s) and
schedules hereto, constitute the entire agreement of the Parties to this
Agreement with respect to the subject matter hereof and supersedes all prior
written and oral agreements and understandings with respect to such subject
matter.
10.2    Undertaking as to Affiliate Obligations. Each Party shall cause all
covenants, conditions and agreements that are required to be performed, observed
or satisfied by any of its Affiliates under this Agreement to be fully and
faithfully observed, performed and satisfied by such Affiliate, and shall not
cause or permit to exist any breach or default of such covenants, conditions or
agreements arising from such Affiliate’s action or inaction. Nothing expressed
or implied in this Agreement shall be construed to create any right in any
Person other than the Parties; provided, that (a) Bain Capital shall be a third
party beneficiary under Sections 2.4 and 3.1(a)(x) and shall be entitled to rely
upon and enforce such sections of this Agreement, but no other sections of this
Agreement and (b) any Bain Consortium Member, Auction Participant or bank or
other financial institution referenced in Section 2.2 shall be a third party
beneficiary under Section 2.2 and shall be entitled to rely upon and enforce
such section of this Agreement, but no other sections of this Agreement.
10.3    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California applicable to
agreements made and to be performed entirely within such state without regard to
the conflict of laws principles of such state, except where the application of
Japanese law is mandatory.
10.4    Dispute Resolution; Arbitration. Any dispute concerning this Agreement
shall be settled by confidential, binding arbitration in San Francisco,
California. The dispute shall be heard by a panel of three arbitrators pursuant
to the rules of the International Chamber of Commerce. Such arbitration shall be
conducted in English. The awards of such arbitration shall be final and binding
upon the parties thereto. Each Party will bear its own fees and expenses
associated with the arbitration. Filing fees and arbitrator fees charged by the
International Chamber of Commerce shall be borne equally by the claimant(s), on
one hand, and the respondent(s), on the other hand, to such arbitration.
10.5    Equitable Relief. Equitable relief, including the remedies of specific
performance and injunction, shall be available with respect to any actual or
attempted breach or violation of, or failure to obtain consent when required
under, this Agreement; provided, however, in the absence of exigent
circumstances, the Parties shall refrain from commencing any lawsuit or seeking
judicial relief in connection with such actual or attempted breach and resolve
the subject dispute in accordance with the procedures set forth in Section 10.4.
10.6    Special Damages. IN THE ABSENCE OF ACTUAL FRAUD, IN NO EVENT SHALL ANY
PARTY BE LIABLE TO OR BE REQUIRED TO INDEMNIFY ANY OTHER PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES UNDER THIS AGREEMENT (OR ANY AGREEMENT INTO WHICH THIS
PROVISION IS INCORPORATED) FOR ANY SPECIAL, CONSEQUENTIAL,



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
17

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




INCIDENTAL OR INDIRECT DAMAGE OF ANY KIND, (INCLUDING WITHOUT LIMITATION LOSS OF
PROFIT OR DATA), WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH LOSS.
10.7    Relationship of the Parties. The Parties are independent contractors and
no provision of or action pursuant to this Agreement shall constitute any Party
acting as the direct or indirect agent or partner of any other Party for any
purpose or in any sense whatsoever. Nothing contained in this Agreement is
intended to, or shall be deemed to, create a partnership or fiduciary
relationship between or among the Parties. No Party shall take a position
contrary to this Section 10.7.
10.8    Official Language. The official language of this Agreement is the
English language only, which language shall be controlling in all respects, and
all versions of this Agreement in any other language shall not be binding on the
Parties nor shall such other versions be admissible in any legal proceeding,
including arbitration, brought under this Agreement. All communications and
notices to be made or given pursuant to this Agreement shall be in the English
language.
10.9    Interpretation.
(a)    Treatment of Ambiguities. The Parties acknowledge that each Party has
participated in the drafting of this Agreement, and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement.
(b)    References; Construction. Unless otherwise indicated herein, with respect
to any reference made in this Agreement to a Section, Exhibit or Schedule, such
reference shall be to a section of, or an exhibit or a schedule to, this
Agreement. The section headings contained in this Agreement and the recitals at
the beginning of this Agreement are for reference purposes only and shall not,
other than to define the capitalized terms defined therein, affect in any way
the meaning or interpretation of this Agreement or any other agreement. The
words “include,” “includes” and “including,” when used in this Agreement, shall
be deemed to be followed by the phrase “without limitation.” The words “herein,”
“hereof,” “hereunder” and words of like import shall refer to this Agreement as
a whole (including its exhibits and schedules), unless the context clearly
indicates to the contrary. Any reference made in this Agreement to any Existing
Agreement shall be deemed, unless the context clearly indicates to the contrary,
to refer to such Existing Agreement as such Existing Agreement may be amended or
supplemented from time to time. As referred to herein, all references to
“Pangea” or “TMC” shall be deemed to include the surviving entity in the TMC
Merger.
(c)    Order of Precedence. To the extent that a provision in this Agreement
expressly conflicts with an Existing Agreement, then the provisions of this
Agreement will control as to such conflict; provided, however, that unless
otherwise provided herein, the provisions of the Existing Agreement remain in
effect.
10.10    Notices and Contact Information. All notices and other communications
to be given or made under this Agreement shall be in writing and shall be deemed
received (a) if delivered by hand, courier or overnight delivery service, when
delivered, (b) if delivered by email, the earlier of (i) when the recipient,



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
18

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




by an email sent to the email address for the sending party stated in this
Section 10.10 or by a notice delivered by another method in accordance with this
Section 10.10, acknowledges having received that email (provided, however, than
an automatic “read receipt” will not constitute acknowledgement of an email for
purposes of this Section 10.10(b)(i)) or (ii) when the email is delivered, if
followed within two Business Days by delivery of a copy by hand, courier or
overnight delivery service, or (c) five days after being mailed by certified or
registered mail, return receipt requested, with appropriate postage prepaid and
shall be directed to the address of such Party specified below (or at such other
address as such Party shall designate by like notice):
(a)    If to TSB:
Toshiba Corporation
1-1 Shibaura 1-chome
Minato-ku, Tokyo 105-8001
Telephone: ****
Email: ****
Attention:    General Manager, Strategic Planning Div.


With a copy to:


Toshiba Corporation
1-1 Shibaura 1-chome
Minato-ku, Tokyo 105-8001 Japan
Telephone: ****
Email: ****
Attention:
Group Manager, Group Relations Group
Group Manager, Corporate Development Group
General Manager, Legal Affairs Division



(b)    If to TMC:
Toshiba Memory Corporation
1-1 Shibaura 1-chome
Minato-ku, Tokyo 105-0023 Japan
Telephone: ****
Email: ****
Attention: Executive Vice President, Chief Operating Officer
With a copy to:


Toshiba Memory Corporation
1-1 Shibaura 1-chome
Minato-ku, Tokyo 105-0023 Japan
Telephone: ****
Email: ****
Attention:    General Manager, Legal Affairs Division





--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
19

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




(c)    If to WD:
Western Digital Corporation
5601 Great Oaks Parkway
San Jose, CA 95119
Telephone: (408) 717-6000
E-mail: ****
Attention: Chief Legal Officer


(d)    If to SanDisk:
SanDisk LLC
c/o Western Digital Corporation
5601 Great Oaks Parkway
San Jose, CA 95119
Telephone: (408) 717-6000
E-mail: ****
Attention: Chief Legal Officer


10.11    Assignment. Except as expressly provided herein, no Party may Transfer
this Agreement or any of its rights or obligations hereunder without the prior
written consent of each of TSB, TMC, WD, and each of their respective successors
(which consent may be withheld by such Party in such Party’s sole discretion),
and any such purported transfer without such consent will be void.
10.12    Amendment and Waiver. This Agreement may not be amended, modified or
supplemented except by a written instrument executed by each Party. No waiver of
any provision of this Agreement shall be effective unless set forth in a written
instrument signed by the Party waiving such provision. No failure or delay by a
Party in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of the
same preclude any further exercise thereof or the exercise of any other right,
power or remedy. Without limiting the foregoing, no waiver by a Party of any
breach by any other Party of any provision hereof shall be deemed to be a waiver
of any subsequent breach of that or any other provision hereof.
10.13    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assignees.
10.14    Severability. If a provision of this Agreement or the application of
any such provision is or becomes illegal, invalid or unenforceable in any
respect under any jurisdiction, that will not affect (a) the legality, validity
or enforceability in that jurisdiction of any other provision of this Agreement
or (b) the legality, validity or enforceability in any other jurisdictions of
that or any other provision of this Agreement. To the extent permitted by
applicable Law, the Parties waive any provision of Law that renders any
provision of this Agreement invalid, illegal or unenforceable in any respect.
Such provision shall be replaced by a mutually acceptable provision, which being
valid, legal and enforceable comes closest to the intention of the Parties
underlying such illegal, invalid or unenforceable provision.
10.15    Counterparts; Effectiveness. This Agreement may be executed in
counterparts, each of which shall be binding as of the date first written above,
and all of which shall constitute one and the same



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
20

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




instrument. Each such counterpart shall be deemed an original, and it shall not
be necessary in making proof of this Agreement to produce or account for more
than one of each such counterpart. The exchange of copies of this Agreement and
of signature pages by portable document format (.pdf) or other electronic format
shall be deemed to be their original signatures for all purposes. This Agreement
shall not become effective until one or more counterparts have been executed by
each Party and delivered to the other Party.
[Remainder of Page Left Blank Intentionally]



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
21

--------------------------------------------------------------------------------


Exhibit 10.8
FOIA Confidential Treatment Requested
Execution Version




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the date first written
above.
TOSHIBA CORPORATION 

By: /s/ Satoshi Tsunakawa   
Name: Satoshi Tsunakawa
Title: Representative Executive Officer
President and Chief Executive Officer
TOSHIBA MEMORY CORPORATION 

By: /s/ Yasuo Naruke   
Name: Yasuo Naruke
Title: President and Chief Executive Officer
 
 
WESTERN DIGITAL CORPORATION 

By: /s/ Michael C. Ray   
Name: Michael C. Ray
Title: Executive Vice President, Chief Legal
Officer and Secretary
SANDISK LLC 

By: /s/ Michael C. Ray   
Name: Michael C. Ray
Title: Sole Manager
 
 
SANDISK (CAYMAN) LIMITED 

By: /s/ Michael C. Ray   
Name: Michael C. Ray
Title: Director
SANDISK (IRELAND) LIMITED 

By: /s/ Michael C. Ray   
Name: Michael C. Ray
Title: Director
 
SANDISK FLASH B.V. 

By: /s/ Michael C. Ray   
Name: Michael C. Ray
Title: Director
 





[Signature Page to Confidential Settlement and Mutual Release Agreement]

--------------------------------------------------------------------------------


Exhibit 10.8
FOIA Confidential Treatment Requested
Execution Version




Exhibit A
Certain Definitions
Any capitalized term used, but not defined, in this Agreement shall have the
meaning ascribed to such term in the New Y2 Facility Agreement (as defined
below). As used in this Agreement:
“Affiliates” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by or is under common Control with, the Person specified, and
“Control”, when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or otherwise, and the terms “Controlling” and
“Controlled” have meanings correlative to the foregoing; provided, however, that
the term Affiliate (a) when used in relation to any JV or Subsidiary thereof,
shall not include any Party or its Affiliates, and (b) when used in relation to
a Party or its Affiliates, shall not include any JV or Subsidiary thereof.
“Auction Participants” means all bidders in the Auction and their attorneys and
consortium partners, excluding Bain Capital and any Bain Consortium Member.
“Bain Consortium” means the consortium formed in connection with the TMC Sale,
consisting of Bain Capital; Hoya Corporation; Apple, Inc.; Kingston Technology
Company, Inc.; Seagate; Dell Technology Inc.; and SK.
“Bain Consortium Member” means any person or entity comprising part of the Bain
Consortium, including each person’s or entity’s respective Affiliates, and its
and their respective successors, assignees, predecessors, funds, officers,
directors, managers, partners, shareholders, employees, representatives,
attorneys, advisors and agents, except Bain Capital.
“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of California or Japan) on which commercial banks are
open for business in the State of California or Tokyo, Japan.
“Change of Control” with respect to a Person means (i) a transaction or series
of related transactions as a result of which more than 50% of the beneficial
ownership of the outstanding common stock or other ownership interests of such
Person (representing the right to vote for the board of directors or similar
organization of such Person) is acquired by another Person or affiliated group
of Persons, whether by reason of stock acquisition, merger, consolidation,
reorganization or otherwise or (ii) the sale or disposition of all or
substantially all of a Person’s assets to another Person or affiliated group of
Persons.
“Claims” means any and all claims, counterclaims, demands, losses, payments,
Liens, expenses (including attorneys’ fees), damages, liabilities, financial
obligations, indemnification obligation, actions, causes of action, disputes,
debts or obligations of every kind and nature, whether contractual, in law or in
equity (including, without limitation, under the Japanese Civil Code, the laws
of the State of California, the Uniform Commercial Code (as codified by each
state of the United States of America), and/or the United Nations Convention on
Contracts for the International Sale of Goods) past or present, direct or
indirect, known or unknown, suspected or unsuspected, fixed or contingent, and
whether several or otherwise.
“Collaboration” has the meaning set forth in the Undertaking.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.8
FOIA Confidential Treatment Requested
Execution Version




“Collaboration Agreements” means the Existing Agreements, the Transaction
Documents, and any other agreements entered into in connection with the
Collaboration, including parent/JV loan agreements, in each case, other than
****.
“Collaboration Assets” means, ****.
“Competitor” means ****.
“Equity Interests” means, with respect to a Person, any common equity or common
equity-equivalent interests or securities of such Person, including, any
participating preferred securities, warrants, options or other rights to acquire
any of the foregoing and debt securities that are or convertible into or
exchangeable or exercisable for any of the foregoing.
“FAL Master Agreement” means that certain Flash Alliance Master Agreement,
entered into by and among TSB, SanDisk Corporation and SanDisk Ireland, dated as
of July 7, 2006.
“FAL Operating Agreement” means that certain Operating Agreement of Flash
Alliance, Ltd., entered into by and between TSB and SanDisk Ireland, dated as of
July 7, 2006.
“FFL Master Agreement” means that certain Flash Forward Master Agreement,
entered into by and among TSB, SanDisk Corporation and SanDisk Flash, dated as
of July 13, 2010.
“FFL Operating Agreement” means that certain Operating Agreement of Flash
Forward, Ltd., entered into by and between TSB and SanDisk Flash, dated as of
March 1, 2011.
“FPL Master Agreement” means that certain Flash Partners Master Agreement,
entered into by and among TSB, SanDisk Corporation and SanDisk International
Limited, dated as of September 10, 2004.
“FPL Operating Agreement” means that certain Operating Agreement of Flash
Partners, Ltd., entered into by and between TSB and SanDisk International
Limited, dated as of September 10, 2004.
“Governmental Authority” means any (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Person and any court or other
tribunal); or (d) individual, Person or body (including any stock exchange)
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
“Initial Restricted Period” means, subject to Section 3.2(e), the period
beginning as of the Effective Date and ending as of the earliest of (i) the
termination of the SPA, (ii) the closing of a WD Competitor CoC, (iii) ****
(solely with respect to ****) or the third (3rd) anniversary (with respect to
****) of the closing of the TMC Sale, or (iv) **** of the Effective Date.
“Investment Vehicle” means an entity, a principal purpose of which is investing
in TMC or Pangea, including such an entity Controlled by Bain Capital.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.8
FOIA Confidential Treatment Requested
Execution Version




“Intellectual Property” means, as applicable under each Existing Agreement or
Transaction Document, any Patents, utility models, trademarks, service marks,
trade names, copyrights, moral rights, applications for any of the foregoing,
know-how, trade secrets, technology, mask work rights, software, technical,
confidential or proprietary information, proprietary rights and processes,
developments, ideas, inventions, test programs, test methods, configured and
developed hardware, knowledge, research, invention disclosures, engineering
notebooks, data, materials, licenses, and intellectual property or proprietary
rights in or to any of the foregoing.
“JV Articles of Incorporation” means the Articles of Incorporation of FPL, FAL,
and FFL, as may be amended from time to time.
“JV Rights”, with respect to any Person, means (a) all rights and obligations of
such Person under the Existing Agreements and (b) such Person’s JV Shares.
“JV Shares” means any interest in FPL, FAL, or FFL as referenced in Section
9.1(a) of the FPL Operating Agreement, FAL Operating Agreement, and FFL
Operating Agreement, respectively, including: (i) the equity interests in FPL
described as “FP Units” in the FPL Master Agreement and “Units” in Appendix A to
the FPL Master Agreement and in the FPL Operating Agreement, (ii) the equity
interests in FAL described as “FA Shares” in the FAL Master Agreement and
“Shares” in Appendix A to the FAL Master Agreement and in the FAL Operating
Agreement, and (iii) the equity interests in FFL described as “FF Interests” in
the FFL Master Agreement and “Interests” in Appendix A to the FFL Master
Agreement and in the FFL Operating Agreement.
“Law” means all applicable provisions of all (a) constitutions, treaties,
statutes, laws (including common law), rules, regulations, ordinances or codes,
(b) orders, decisions, judgments, awards or decrees; and (c) requests,
guidelines or directives (whether or not having the force of law), in each case
of any Governmental Authority of any applicable jurisdiction.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset and (c) in the case of
securities, any purchase option, call or similar right with respect to such
securities.
“Master Agreements” means the FAL Master Agreement, the FFL Master Agreement and
the FPL Master Agreement.
“Memory Business Owner” means a Person, to the extent that (i) such Person,
together with its wholly-owned Subsidiaries, holds or owns all of its and its
Affiliates’ Collaboration Assets (which need not include **** and the
Undertaking, but subject to Section 3.7(f) with respect to ****), (ii) such
Person and/or one or more of its wholly-owned Subsidiaries is a party to all
Collaboration Agreements (which need not include **** and the Undertaking, but
subject to Section 3.7(f) with respect to ****) to which such Person or any of
its Affiliates is a party, (iii) such Person, or one or more of its wholly-owned
Subsidiaries, is responsible for, or has agreed to be responsible for, all
liabilities and obligations of such Person and its Affiliates under the
Collaboration Agreements (which need not include **** and the Undertaking, but
subject to Section 3.7(f) with respect to ****) (such liabilities and
obligations, “Collaboration Liabilities”), (iv) such Person or one or more of
its wholly-owned Subsidiaries employs substantially all Persons employed by such
Person or its Affiliates that are primarily engaged in performing any
liabilities and obligations of such Person and its Affiliates under the
Collaboration Agreements (which need not include **** and the Undertaking) and
(v) immediately following a Change of Control of such Person, such Person and
its wholly-owned Subsidiaries continues to: (A) hold or own



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.8
FOIA Confidential Treatment Requested
Execution Version




all Collaboration Assets that such Person and its wholly-owned Subsidiaries held
or owned immediately prior to such Change of Control, or alternative
Collaboration Assets such that such Person and its wholly-owned Subsidiaries
remain able to satisfy and discharge such Person’s and its wholly-owned
Subsidiaries’ Collaboration Liabilities; (B) be a party to each Collaboration
Agreement to which such Person or any of its wholly-owned Subsidiaries was a
party immediately prior to such Change of Control, or in each case to an
alternative Collaboration Agreement or Collaboration Agreements agreed with the
counterparty(ies) to such Collaboration Agreement; (C) be responsible for all
liabilities and obligations under each Collaboration Agreement for which such
Person or any of its wholly-owned Subsidiaries was liable immediately prior to
such Change of Control or under any alternative Collaboration Agreement(s)
entered in accordance with clause (B) above; and (D) employ (or otherwise
contractually engage) substantially all Persons that such Person and its
wholly-owned Subsidiaries employed immediately prior to such Change of Control
that were, at such time, primarily engaged in performing any liabilities and
obligations of such Person and its wholly-owned Subsidiaries under the
Collaboration Agreements, or employ (or otherwise contractually engage)
alternative Persons such that such Person and its wholly-owned Subsidiaries
remain able to satisfy and discharge such Person’s and its wholly-owned
Subsidiaries’ Collaboration Liabilities.
“New Y2 Facility Agreement” means that certain New Y2 Facility Agreement,
entered into by and among TSB, SanDisk, and the JVs, dated as of October 20,
2015.
“Operating Agreements” means the FAL Operating Agreement, the FFL Operating
Agreement and the FPL Operating Agreement.
“Pangea Financing Arrangement” means any contract entered into or proposed to be
entered into by TMC, Bain Capital or any of their respective Affiliates for the
purpose of financing the TMC Sale or for the operations or activities of TMC and
its Subsidiaries, in each case, at the closing of the TMC Sale.
“Pangea Shareholders Agreement” means the shareholders agreement to be executed
by and among BCPE Pangea Cayman, L.P., BCPE Pangea Cayman2, Ltd., TSB and Hoya
Corporation in connection with the proposed acquisition by Pangea of TMC.
“Patent” means any type of patent, utility model, or design patent (including
without limitation, originals or divisions, continuations,
continuations-in-part, reissues, counterparts, substitutions, re-examinations,
and extensions) or applications therefor in any country of the world.
“Person” means any individual or entity, including any private or public real
estate operating company or real estate investment trust, exempted company,
exempted limited partnership, private limited company, corporation, partnership,
limited partnership, limited liability company, trust, charitable trust or other
legal entity, wherever organized, or any unincorporated association or
Governmental Authority.
“Qualified Exchange” means any of the internationally recognized stock exchanges
based in Tokyo, New York, London, Hong Kong or Singapore.
****
“SK” means SK hynix, Inc. and its Affiliates; ****
****



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.8
FOIA Confidential Treatment Requested
Execution Version




“Subsequent Bain Transaction” means, if the SPA is terminated, any direct or
indirect acquisition (whether by merger, consolidation or otherwise) or
ownership by Bain Capital, any Affiliates (as defined herein or as the term
“Affiliate” is used in and construed under Rule 144 under the U.S. Securities
Act of 1933, as amended) of Bain Capital, or any group or consortium that
includes Bain Capital or an Affiliate of Bain Capital as a member (collectively,
a “Subsequent Bain Acquiror”) of (i) any Equity Interests or voting rights in
TMC or any of its Subsidiaries pursuant to a Transfer by TSB or any of its
Affiliates to a Subsequent Bain Acquiror, (ii) any Equity Interests or voting
rights in TMC or any of its Subsidiaries pursuant to an issuance by TMC or any
of its Subsidiaries, (iii) any Equity Interests or voting rights in TMC or any
of its Subsidiaries (including any Person that directly or indirectly holds or
owns JV Rights), other than, in the case of this subclause (iii), any such
acquisition or ownership by such Subsequent Bain Acquiror that does not result
in or constitute TMC or any of its Subsidiaries being Controlled by such
Subsequent Bain Acquiror, or (iv) substantially all of the assets of TMC or its
Subsidiaries.
“Subsequent Restricted Period” means the period beginning as of the closing of a
Subsequent Bain Transaction and ending as of the earliest of (i) the closing of
a WD Competitor CoC, (ii) **** (solely with respect to ****) or the third (3rd)
anniversary (with respect to ****) of the closing of such Subsequent Bain
Transaction, or (iii) **** of the Effective Date.
“Subsidiary” of any Person means any other Person:
(i)
more than 50% of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or

(ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50% of
whose ownership interest representing the right to make decisions (equivalent to
those generally reserved for the board of directors of a corporation) for such
other Person is, now or hereafter owned or Controlled, directly or indirectly,
by such Person, but such other Person shall be deemed to be a Subsidiary only so
long as such ownership or Control exists; provided, however, that the term
Subsidiary, when used in relation to a Party or any of its Affiliates, shall not
include any JV or any of the JVs’ Subsidiaries or any new joint venture entity
(or any Subsidiary of any such new joint venture entity) created as a result of
a new agreement between WD or any of its Subsidiaries, on one side, and TMC or
any of its Subsidiaries, on the other side, relating to the Collaboration.

“TMC Group” means TMC, Bain Capital and all of their respective Affiliates.
“TMC Memory Business Owner” means a Memory Business Owner that is, immediately
prior to a Change of Control of such Memory Business Owner, Controlled by TMC or
any of its Affiliates.
“Transfer” means any transfer, distribution in kind, sale, assignment,
conveyance, creation of any Lien, or other disposal or delivery, including by
dividend, distribution, merger, business combination, split-off, spin-off,
consolidation or otherwise, whether made directly or indirectly, voluntarily or
involuntarily, absolutely or conditionally, or by operation of law or otherwise.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.8
FOIA Confidential Treatment Requested
Execution Version




“Transferee” means a transferee of Equity Interests in any Investment Vehicle,
TMC, Pangea, any entity Controlling TMC or Pangea or any Subsidiary thereof,
whether pursuant to an issuance, Transfer or otherwise.
“WD Competitor CoC” means a Change of Control of WD or any WD Memory Business
Owner that results in WD or such WD Memory Business Owner being Controlled by a
Competitor (other than WD).
“WD Memory Business Owner” means a Memory Business Owner that is, immediately
prior to a Change of Control of such Memory Business Owner, Controlled by WD or
any of its Affiliates



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 10.8
FOIA Confidential Treatment Requested
Execution Version




EXHIBIT A    CERTAIN DEFINITIONS
EXHIBIT B     EXISTING AGREEMENTS
EXHIBIT C    PROCEEDINGS
EXHIBIT D    WITHDRAWAL AND DISMISSAL PLEADINGS
EXHIBIT E    MUTUAL RELEASE WITH BAIN CONSORTIUM MEMBERS
EXHIBIT F    BAIN SETTLEMENT AGREEMENT
EXHIBIT G    Y6 FACILITY AGREEMENT
EXHIBIT H     FAL EXTENSION
EXHIBIT I     FFL EXTENSION
EXHIBIT J     FPL EXTENSION AMENDMENT
EXHIBIT K     UNDERTAKING
EXHIBIT L     TERMINATION AGREEMENT
EXHIBIT M    PATENT CROSS LICENSE AGREEMENT BETWEEN WD AND TMC
EXHIBIT N    PATENT CROSS LICENSE AGREEMENT BETWEEN WD AND TSB
EXHIBIT O    AMENDED JMDY AGREEMENT
EXHIBIT P     Y6 MCEIA
SCHEDULE 2.1     CORRESPONDENCE





--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

